Citation Nr: 1745669	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents and/or chemicals.

3.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicide agents and/or chemicals.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1972 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran was previously represented by the Oklahoma Department of Veterans Affairs.  In September 2013, the Veteran changed his representation to attorney Robert C. Brown, Jr.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript from that proceeding is associated with the Legacy Content Manager Documents folder. 

In a June 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran submitted a timely September 2013 notice of disagreement in response to the August 2013 rating decision's denial of the service connection claims listed above.  To the extent that the October 2013 statement of the case characterized the issues as whether clear and unmistakable evidence was present in the August 2013 rating decision's denial of the claims, the Board notes that it also addressed service connection in the analysis.  Moreover, the claims were properly characterized as service connection issues in the subsequent June 2015 Board decision and August 2016 supplemental statement of the case.
The Board also notes that the August 2013 rating decision denied entitlement to service connection for a knee disorder.  However, the Veteran later clarified that his service connection claim was for a right knee disorder.  See Statement in Support of Claim received in February 2013; July 2014 Board Hearing Transcript (Tr.), page 2, 20.

The issues of entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents and/or chemicals; and entitlement to service connection for skin cancer, to include as due to exposure to herbicide agents and/or chemicals, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction AOJ.


FINDING OF FACT

The Veteran's right knee disorder, diagnosed as status post right knee replacement, is at least as likely as not due to his right knee injuries during active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for a right knee disorder, diagnosed as status post right knee replacement, have been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran asserts that his right knee disorder is directly related to active service.  The Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnoses related to the right knee.  However, the Veteran stated that in September of 1972, he hit his right knee on the corner of a box while unloading nets, but continued to work.  See Tr., page 17.  Shortly thereafter, he tripped on a piece of raised concrete while carrying a net to the repair shop and landed on his right knee.  For around two weeks after the injury, the knee was swollen and the Veteran carried an ace bandage.  The swelling then subsided, but chronic right knee pain had been present since the injury occurred.  The Veteran also indicated that his knee still became swollen with certain activities.  During the July 2014 hearing, the Veteran addressed the lack of treatment records for the injury.  The Veteran reported that he chose not to seek treatment, and he indicated that this decision was influenced by his willingness to ignore pain in his youth.  See Tr., page 18.
 
The Veteran's DD 214 shows that his military occupational specialty (MOS) was Air Cargo Specialist.  In addition, a November 1972 Airman Performance Report stated that from January 1972 to October 1972, the Veteran's duty was as a Nets and Pallets Inspector.  The Veteran was responsible for storage and handling of plastic covers.  He prepared pallets and nets for shipment, conducted warehouse inventory, loaded/offloaded trucks, and performed general cleanup of all responsible areas.  Based on the above evidence, the Board finds that the Veteran's reported injuries to his right knee during service are credible and consistent with the circumstances of his service.  See 38 C.F.R. § 1154(a).

The December 2015 VA examiner stated that after service, the Veteran had a cartilage repair performed in 1977 and 1999.  This history is largely consistent with the Veteran's reports throughout the record.  He later had a right knee replacement in November 2014.  See July 2015 record from Dr. G.  The Veteran also indicated that he did not sustain any additional right knee injuries after service.  See Tr., page 20.

The record also shows that the Veteran has a current diagnosis of status post right knee replacement.  See December 2015 VA examination.  Consequently, the only remaining question is whether the Veteran's current right knee disorder is related to his in-service injuries.  The record includes different medical opinions that have associated the Veteran's right knee disorder with his injuries during service.
  
In August 2014, Dr. M. examined the Veteran and noted that he had degenerative joint disease of the knee with right knee replacement.  Dr. M. opined that his right knee disorder was directly related to his military service.  Dr. M. discussed the Veteran's in-service right knee injuries and his post-service surgical history related to degenerative arthritis in the right knee.  He noted that the Veteran developed chronic long-term pain with treatment plans after the two traumas to the knee during service.  His knee then deteriorated to the point that he had a right knee replacement secondary to continued damage.  The Board finds that this opinion has reduced probative weight as the record reflects that the Veteran did not have a knee replacement until after the opinion in November 2014.  However, the examiner's rationale provides some probative value by indicating that it was reasonable to conclude that the in-service injuries described by the Veteran could lead to degenerative arthritis and a knee replacement.

In July 2015, Dr. G. observed that the Veteran's November 2014 right knee replacement in November 2014 was for posttraumatic arthritis.  Dr. G. noted the Veteran's contention that he developed the arthritis after the in-service injury, as well as the general timeline of the Veteran's prior cartilage repair surgeries.  According to Dr. G., there was supporting evidence for the Veteran's contention.  Dr. G. noted that both the right and left knee were x-rayed in August 2014 before the right knee replacement surgery.  The x-rays revealed that the right knee had definitive advanced posttraumatic arthritis, while the left knee had only moderate arthritic changes.  Dr. G. explained that it was a known fact with chondral injuries and subsequent required chondral surgery, patients can develop premature posttraumatic arthritis that may ultimately lead to the need for a knee replacement.  Dr. G. also highlighted the fact that the Veteran's right knee was doing horribly, but his left knee was doing fairly well.  The Board finds that this opinion provides significant probative value as the examiner's rationale was based on a review of the Veteran's contentions, his relevant medical history, and medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).

The December 2015 VA examiner also provided a positive nexus opinion, stating that it was at least as likely as not that the Veteran's status post right knee replacement was incurred in or cause by the reported in-service injury.  The examiner noted the details surrounding the in-service injury and the fact that the Veteran continued to experience pain from overuse and repetitive use until he had his first right knee surgery approximately five years after service.  The doctor explained that the injury from service progressed to the Veteran's right knee replacement in 2014.  The Board finds that the examiner's opinion should be afforded great probative weight as it was definitive, the examiner demonstrated his familiarity with the record, and the opinion was rooted in the examiner's medical expertise.  The opinion is also consistent with the other medical opinions of record.  

The Board notes that there is no negative evidence to weigh against the positive opinions discussed above.  Consequently, the Board finds that the most probative evidence of record demonstrates that the Veteran's current right knee disorder is directly related to his active service.  Thus, service connection for a right knee disorder, diagnosed as status post right knee replacement, is granted.  It is therefore unnecessary for the Board to address any other theory of entitlement advanced.


ORDER

Entitlement to service connection for a right knee disorder, diagnosed as status post right knee replacement, is granted.


REMAND

For the Veteran's service connection claims for skin cancer and diabetes mellitus type II, the Board finds that a remand is required to obtain adequate VA medical opinions in compliance with the instructions of the prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Regarding the Veteran's service connection claim for skin cancer, the June 2015 Board decision stated that the Veteran should be provided with a VA examination and medical opinion that addressed whether the skin cancer was due to active service, including any exposure to sun or chemicals therein.  The Board included a similar examination and opinion request for diabetes mellitus type II, but only directed the examiner to address whether the disorder was due to chemical exposures.

The Veteran was provided with the requested examinations in December 2015.  In the opinion, the examiner only noted the Veteran's contention that his skin cancer and diabetes were the result of in-service exposure to Agent Orange, and stated that he could not resolve the issue without resorting to mere speculation.  However, the Veteran's claimed exposure to herbicide agents during service has not been conceded.  See June 2013 Formal Finding of Lack of Information Required to Corroborate the Veteran's Claimed Exposure to Agent Orange.  Moreover, the examiner failed to address whether the disorders were related to exposure to chemicals during service, and whether the skin cancer was related to sun exposure.  

An additional opinion related to diabetes was provided by the same examiner in April 2016.  The examiner stated that it was not known that the Veteran's diabetes occurred due to an event during service, and his medical records did not indicate an event that could have led to his current diabetes.  Therefore, it was less likely than not that the Veteran's diabetes was due to an event in service.  The Board finds, however, that this opinion is also inadequate as the examiner did not discuss the Veteran's theory of exposure to chemicals during service.  Thus, additional medical opinions are needed.

In addition, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  However, the claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  VA's duty to assist includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In light of the remand, the AOJ should attempt to obtain the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as t the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his skin cancer and diabetes mellitus type II.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Oklahoma City VA Health Care System, dated since January 2016.

3.  After completing the preceding development in paragraphs 1 and 2, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's skin cancer.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin cancer manifested during, or is otherwise related to, active service, to include any exposure to sun or chemicals therein.

Regardless of the conclusion reached, the examiner should address the internet article submitted by the Veteran in July 2014 from the U.S Environmental Protection Agency entitled "Superfund Information Systems:  Contaminants of Concern at Travis Air Force Base."

4.  After completing the preceding development in paragraph 1 and 2, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's diabetes mellitus type II.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus type II manifested during, or is otherwise related to, active service, to include any exposure to chemicals therein.

Regardless of the conclusion reached, the examiner should address the internet article submitted by the Veteran in July 2014 from the U.S Environmental Protection Agency entitled "Superfund Information Systems:  Contaminants of Concern at Travis Air Force Base."

5.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


